—In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered June 23, 1992, which granted the defendant wife’s motion to *532vacate the default judgment entered against her to the extent that it failed to provide for the equitable distribution of the marital property or consider the issue of maintenance.
Ordered that the order is affirmed, with costs.
We find that the trial court properly vacated the judgment of divorce to the extent that it made no provisions for equitable distribution or maintenance (see, Michalek v Michalek, 180 AD2d 890; Wayasamin v Wayasamin, 167 AD2d 460; Otto v Otto, 150 AD2d 57; Chasnov v Chasnov, 131 AD2d 624; Pisano v Pisano, 71 AD2d 670). We note that the so-called "opting-out” agreement appearing in the record does not meet the execution requirements of Domestic Relations Law § 236 (B) (3). We further note that the additional document purporting to demonstrate that the parties had previously disposed of all marital property to their mutual satisfaction is not a part of the record on appeal. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.